Citation Nr: 1706585	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for nasal-sinus rhinitis and sinusitis, to include as secondary to service-connected nasal fracture.

2. Entitlement to a compensable evaluation for residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board at a June 2015 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in September 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of service connection for nasal-sinus rhinitis and sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected residuals of a nasal fracture is not manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a nasal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating and obtaining records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and functional impairment.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of a nasal fracture has been rated as noncompensable (zero percent) throughout the appeal period.  The Veteran asserts symptoms associated with his disability warrant a compensable evaluation.

Under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502, a maximum 10 percent evaluation is assignable for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  

After reviewing the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's residuals of a nasal fracture at any point during the appeal period.  Private treatment records reveal that, in January 2009, the Veteran presented with difficulty breathing through his nose.  Examination revealed significant crusting bilaterally and persistent left nasal septum deviation.  His nasal airway was greatly improved following the placement of packs and cleaning.  Parasinal CT showed no evidence of acute or chronic sinusitis but he did have a persistent left nasal sinus deviation with bilateral concha bullosa and inferior turbinate hypertrophy.  Following a March 2009 revision septoplasty, the Veteran's symptoms improved.

During the course of the instant appeal, the Veteran was provided VA examinations in May 2009, October 2010, December 2011, and December 2015.  Reports of each of these examinations indicate neither complete nasal obstruction on one side nor 50 percent obstruction on both sides.  Subjective symptomatology reported by the Veteran, including difficulty breathing, sinus pressure, and headaches, have been attributed to other disabilities, such as sleep apnea, rhinitis, and sinusitis.

The Board also acknowledges the Veteran's contentions that his service-connected residuals of a nasal fracture warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

In light of the above, the Board finds that the Veteran is not entitled to a compensable evaluation for the Veteran's service-connected residuals of a nasal fracture at any point during the appeal period.  Even though private treatment records reveal complaints of difficulty breathing, these records do not reveal the extent of any nasal blockage, if any.  Further, four VA examinations each found that there was no nasal obstruction of such severity so as to warrant a compensable evaluation under Diagnostic Code 6502.  The Board has considered whether the benefit of the doubt rule applies this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation; thus, this rule does not apply and the claim must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The rating criteria pertaining to the Veteran's deviated septum contemplates the extent of nasal blockage; other symptomatology has been attributed to other disabilities.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected bilateral hearing loss, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to a compensable evaluation for residuals of a nasal facture is denied.


REMAND

The Veteran asserts entitlement to service connection for nasal-sinus rhinitis and sinusitis as secondary to his residuals of a nasal fracture.  Unfortunately, another remand, with ensuing delay, is required in this case.

Following the Board's September 2015 remand, a VA negative opinion was obtained regarding both causation and aggravation.  In this regard, the December 2015 VA examiner found that the Veteran's septum was returned to anatomic position through a 2009 surgery and, a deviated nasal septum will not cause rhinitis when the septum is in the proper location.  However, a May 2016 VA otolaryngology consult note indicates the Veteran now has a slight septal deviation to the left.  Therefore, as it appears the Veteran's septum is no longer in the proper location, an addendum opinion addressing secondary service connection would be helpful in adjudicating the Veteran's claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the September 2015 VA examination or, if unavailable, to another VA examiner with the appropriate clinical experience.  If the VA examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The claims file and a copy of this REMAND must be provided to the examiner.  If a physical examination is conducted, any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide an addendum opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current nasal-sinus rhinitis and/or sinusitis is either proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) his service-connected disabilities.  

In offering this opinion, the examiner must specifically address both sleep apnea and recent records revealing a septal deviation to the left.

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


